Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final filed by Applicant on 06/08/2021.
Claims 21-34 are still pending.
Response to Arguments
Claim Rejections Under 35 U.S.C. 101:
Applicant's arguments filed 06/08/2021 regarding claims 28-34 have been fully considered but they are not persuasive.
Even though Applicant used support from the Original Specification to explain the meaning of the term “computer readable storage medium"; said explanation still needs to be applied to the claim in question (i.e. claim 28). So, in order to be able to overcome the 101 Rejection in question, Applicant would have to amend “computer readable storage medium" to “non-transitory computer readable storage medium".
Therefore, for these reasons, the Claim Rejections Under 35 U.S.C. 101 still stands.

Double Patenting Rejection:

Upon the analysis of this statement, Examiner stated that this Double Patenting Rejection is not a provisional rejection; as it was stated on Page 6 of the previous Office Action: “This is a double patenting rejection since the conflicting claims have been patented.” Also on Page 6 of said Office Action, Examiner stated that “The following is an examiner’s statement of reasons for allowance (Presuming Applicant is able to overcome the 101 and Double Patenting issues disclosed earlier in the Office Action)”. In other words, Examiner did state that claims 28-34 would be in condition for allowance if Applicant is able to overcome the 101 and Double Patenting issues disclosed in said Office Action.
Therefore, for these reasons (as well as the fact that the Double Patenting Rejection was no addressed), the non-statutory double patenting rejection still stands.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 29-34 are also rejected under 35 U.S.C. 101 because of their dependency on rejected claim 28.
Please make the appropriate corrections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 1 of U.S. Patent No. 10,520,388 (Application No. 15/882,015) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: 16/706680 (Claim 21)
US Patent No. 10,520,388 (Claim 1)
A system comprising:
A method comprising:

scanning a first time, using a radio frequency (RF) scanner, each of a plurality electronic circuit devices fixed to a structural component of a physical structure to receive, from each of the plurality of electronic circuit devices, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit device and an identifier assigned to the electronic circuit device; and
for each of the plurality of electronic circuit devices that are scanned by the first radio frequency scan, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic circuit devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent radio frequency scans of the electronic circuit devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.
for each of the plurality of electronic circuit devices, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent scans of the electronic devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.


Both sets of claims’ features of the instant application (claim 22 and 23) and the US Patent (claims 2 and 3) can be compared by using the table shown above.
Claims 24-27 is also rejected on the ground of nonstatutory double patenting as it’s dependent on claim 21.
Instant Application: 16/706680 (Claim 28)
US Patent No. 10,520,388 (Claim 1)
A computer program product, comprising:
A method comprising:
a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations including:
scanning a first time, using a radio frequency (RF) scanner, each of a plurality electronic circuit devices fixed to a structural component of a physical structure to receive, from each of the plurality of electronic 

for each of the plurality of electronic circuit devices, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent scans of the electronic devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.
for each of the plurality of electronic circuit devices that are scanned by the first radio frequency scan, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic circuit devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent radio frequency scans of the electronic circuit devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.



Claims 29-34 is also rejected on the ground of nonstatutory double patenting as it’s dependent on claim 28.
This is a double patenting rejection since the conflicting claims have been patented.
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance (Presuming Applicant is able to overcome the 101 and Double Patenting issues disclosed earlier in the Office Action):
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…initiating a first radio frequency scan of a plurality of electronic circuit devices fixed to a structural component of a physical structure and, by the first radio frequency scan, receiving, from each of the plurality of electronic circuit devices that are scanned, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit device and an identifier assigned to the electronic circuit device; and for each of the plurality of electronic circuit devices that are scanned by the first radio frequency scan, storing the first data indicating the first measured electrical impedance and the identifier assigned to the electronic circuit device to a first memory, wherein the first data indicating the first measured electrical impedance and the identifier for each of the electronic circuit devices forms a baseline measurement of the electronic circuit devices to which impedance data gathered from subsequent radio frequency scans of the electronic circuit devices is compared to determine whether any of the conductors of the electronic circuit devices have deformed or broken.”
Claims 22-27 are also allowed as they further limit allowed claim 21.
Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 28,
“…initiating a first radio frequency scan of a plurality of electronic circuit devices fixed to a structural component of a physical structure and, by the first radio frequency scan, receiving, from each of the plurality of electronic circuit devices that are scanned, first data indicating a first measured electrical impedance of a respective conductor connected to the electronic circuit 
Claims 29-34 are also allowed as they further limit allowed claim 28.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfaff US 2013/0337585 - Method for developing and evaluating semiconductor device or wafer, involves determining effect of electromagnetic signal that acts upon wafers, dielectric material and conductor using interference patterns of object and reference beam.
Zhang et al. US 2016/0380603 - Flip-chip apparatus of multi-chip module mounted on mobile device, has second termination circuit that is configured to terminate at phase corresponding to harmonic frequency of signal at node.
Pfaff US 2015/0041657 - Development and evaluation method for developing and evaluating semiconductor or anisotropic device or wafer involves determining or calculating effects of changes to process configuration or materials and identify or calculate one change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAUL J RIOS RUSSO/Examiner, Art Unit 2867